Title: Sarah Wentworth Apthorp Morton to Abigail Adams, 11 June 1799
From: Morton, Sarah Wentworth Apthorp
To: Adams, Abigail


          Dedication To Mrs Adams
          
            Madam—
            [ca. 11 June 1799]
          
          The following production is one of my favorite children; it speaks to the heart, and without ornament, or personal beauty, is recommended by all the chaste virtues, and interesting attributes, of the most favored mortal.—
          I know not any Individual, to whom a model of conjugal excellence, of refined understanding, and attractive accomplishments, can with more propriety be devoted, than to the confided friend, the cultivated companion, the amiable partner of a Character, in which America glories, and whom the world venerates.
          Yet the writer of these pages supplicates no patronage, and solicits no support, except the flattery of your esteem, the encouragement of your approbation; and is less influenced by the benefit she may derive, than by the emulation she feels, in expressing the high respect and admiration, with which she has the honor to consider herself / Your humble Servant
          
            The Author
          
         